DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This application is a divisional application of allowed co-pending application serial number 15/447,191 filed March 2, 2017, now U.S. Patent No. 10,449,326, which claims …--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 also recites the limitation “any suitable flexible material comfortable enough to be worn about the head of a user and fashioned to comfortably seat against the face” in lines 3-4.  The metes and bounds of this limitation are not clear; something that may be comfortable to one person may not be comfortable to another, and it is unclear exactly what makes a flexible material “suitable” for the purposes of the claim.
Claim 1 also recites the limitations “a user” in line 4 and “a wearer” in line 5.  It is not clear if these are meant to connote the same individual or not.
Claim 2 recites the limitation "the desired state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the desired states" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the desired state" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the desired states" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-5 are also rejected by virtue of their dependence upon claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hide (U.S. Pub. No. 2012/0137406 A1), in view of Genereux et al. (U.S. Pub. No. 2013/0184516 A1; hereinafter known as “Genereux”) and Adams et al. (WO 2010/035200 A1; hereinafter known as “Adams”).  Hide discloses a therapeutic sleep and wake eye mask that provides a simulated sunrise multimode to assimilate the sleep/wake cycle to the natural rhythm of the day/night cycle (Abstract; Figs. 1-8; [0003]), comprising: a member fashioned of any suitable flexible material comfortable enough to be worn about the head of a user and fashioned to comfortably seat against the face over the eyes of a wearer that includes walls defining a light-tight eye cavity ([0012]; [0033]-[0034]); an electro-optical module carried by said member that includes an electronics module including a user input interface, a controller, and a source of light cooperative to provide illumination of eye cavity in accord with user input sunrise mode selection and start time and sequence length selection ([0033]; [0035]-[0036]; [0038]; [0060]); wherein said mode selected is a sunrise mode that fills said eye cavity with sunrise illumination that fills said eye cavity with increasing magnitude light of physiologically effective intensity to simulate a natural sunrise that signals the brain that the sun has risen and the body should prepare for daytime starting at a time and lasting for a duration that corresponds to a desired wake-up time sequence ([0016]; [0038]; [0060]).  Hide fails to disclose that the mask provides a sunset multimode, that the walls define left and right eye cavities, that the source of light provides illumination in accord with user sunset mode, that the sunrise mode has illumination with blue-shifted spectra, and that wherein said mode selected is a sunset mode that fills said left and right eye cavities with sunset illumination that fills said left and right eye cavities with decreasing magnitude light .
The combination of Hide and Genereux fails to disclose that the mask provides a sunset multimode, that the source of light provides illumination in accord with user sunset mode, that the sunrise mode has illumination with blue-shifted spectra, and that wherein said mode selected is a sunset mode that fills said left and right eye cavities with sunset illumination that fills said left and right eye cavities with decreasing magnitude light having red-shifted spectra of physiologically effective intensity to simulate a natural sunset that signals the brain that the sun is setting and the body should prepare for evening and sleep lasting for a duration that corresponds to a desired sleep sequence.  Adams discloses a similar therapeutic device for providing sleep and wake light therapy (Abstract; [0001]) that provides both sunrise and sunset multimodes with a source of light that provides illumination in accord with user sunrise and sunset modes ([0001]; [0006]), wherein the sunrise mode has illumination with blue-shifted spectra in order to simulate a natural sunrise ([0009]; [0046]), wherein the sunset mode provides sunset illumination with decreasing magnitude light having red-shifted .

Allowable Subject Matter
Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests sunrise illuminations that either oscillates with a constant period corresponding to brainwave frequency of someone who is waking up or is awake or is alert, so that the brainwaves of the user gradually become entrained with the illumination oscillations to induce a desired state, or with a decreasing period that corresponds in sequence to brainwave frequencies of someone who is asleep to someone who is awake or alert; or sunset illuminations that either oscillates with a constant period corresponding to brainwave frequency of someone who is relaxed or is asleep, so that the brainwaves of the user .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Geyer et al. (U.S. Pub. No. 2017/0274222 A1) teaches a light therapy device that provides illumination to the left and right eyes of a user and that simulates sunrises with increased intensity blue-shifted light and sunsets with decreased intensity red-shifted light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THADDEUS B COX/Primary Examiner, Art Unit 3791